   Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 1 of 13




                      SERIES INTEREST PURCHASE AGREEMENT

        This Series Interest Purchase Agreement (this "Agreement") is entered into to be effective
on the day and date set forth opposite the signature lines below, between NHS EMERGENCY
CENTERS, LLC, a Texas series limited liability company (hereinafter referred to as "NHS" or
the "Company"), and Kenneth Direkly, MD ("Purchaser") (each referred to as a "Party" and
collectively referred to as the "Parties"). The "Effective Date" of this Agreement shall be the date
that (i) the Purchase Price is delivered to Alberto A. Gonzalez, MD and (ii) this Agreement is
executed by the Company.

                                           RECITALS:

       WHEREAS, NHS and its affiliates operate multiple freestanding emergency centers in
various locations throughout Texas and elsewhere;

       WHEREAS, NHS and its affiliates intend to open a freestanding emergency center to be
known as NEC Crosby Emergency Center, LP, a Texas limited partnership (the "Emergency
Center");

       WHEREAS, the Company, as a Texas "series" limited liability company, is legally
authorized to issue multiple classes and "series" of limited liability company ownership interests;

        WHEREAS, in connection with the Emergency Center, the Company has determined to
offer a series of limited liability company ownership interests known as· the Series 110-Crosby
Membership Interests (the"Series");

        WHEREAS, the profits and losses of the Emergency Center are reserved for the owners of
the Series;

        WHEREAS, the Company is authorized to issue up to six thousand (6,000) Class B Series
 Shares, representing in the aggregate sixty percent (60%) of the ownership of the Series;

        WHEREAS, Purchaser desires to purchase a number of the Class B Series Shares on the
 terms set forth in Section I of this Agreement;

        WHEREAS, Purchaser acknowledges and agrees that the consideration for the Purchase of
 the Class B Series Shares includes a commitment by Purchaser to work one (I) twenty-four (24)
 hour clinical shift per month as a physician at the Emergency Center for the two hundred four
 (204) Class B Series Shares purchased, on the terms set forth in Section 1 below (the "Clinical
 Shift Coverage"); and




                                        EXHIBIT 5
    Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 2 of 13




        WHEREAS, Purchaser is a medical doctor, licensed to practice in the state in which the
Emergency Center is located, and duly qualified to provide services as an independent contractor
to the Emergency Center;

        NOW, THEREFORE, in consideration of the Parties' undertakings herein and the
consideration recited hereafter, the receipt and sufficiency of which are duly acknowledged by the
Parties, the Company and Purchaser agree as follows:

Section 1. Sale of Shares

       Alberto A. Gonzalez, MD hereby sells, transfers, conveys and sets over to Purchaser two
       hundred four (204) shares of the Company's Class B Series Shares (referred to as the
       "Shares"). Purchaser shall make payment to Alberto A. Gonzalez, MD in complete
       satisfaction of the purchase price of Twenty-Five Thousand Five Hundred Dollars
       ($25,500.00) {the "Purchase Price"), delivered to the Company on or before the date of this
       Agreement.

        As additional consideration, Purchaser agrees to provide the Clinical Shift Coverage per
        month as an emergency room physician at the Emergency Center or at another approved
        stand-alone emergency'center managed by Neighbors Health, LLC. Notwithstanding the
        foregoing, Purchaser further agrees to work, at a minimum, the following holiday shifts
        based upon the number of Shares owned by Purchaser:(i) one (1) Major Holiday shift and
        one (1) Minor Holiday shift for each 100-300 Shares owned by Purchaser; (ii) two (2)
        Major Holiday shifts and two (2) Minor Holiday shifts for each 400-600 Shares owned by
        Purchaser; and (iii) three (3) Major Holiday shifts and three (3) Minor Holiday shifts for
        each 700-900 Shares owned by Purchaser. "Major Holiday" shall mean New Year's Day,
        Memorial Day, Independence Day, Thanksgiving Day,the Friday immediately following
        Thanksgiving, Christmas Eve, Christmas Day, and NewYear's Eve. "Minor Holiday"
        shall mean Valentine's Day, Good Friday, Easter, Mother's Day, Father's Day, Labor Day
        and Halloween. The.period typically reserved as "Spring Break" in the local public school
        districts will be counted as a Major Holiday fulfillment when Physician provides shift
        coverage for a minimum· of ninety-six (96) hours during the one-week period. Spring
        Break will be counted as a Minor Holiday fulfillment when Physician provides shift
         coverage for a minimum of twenty-four (24) hours, but less than ninety-six (96) hours
         during the one-week period. These services will be provided by Purchaser as an
         independent contractor of Neighbors Physician Group, LLC and its successors or assigns
         (collectively "NPG"). Compensation to Purchaser for these shifts will be paid by NPG at
         prevailing market rates. Purchaser agrees that the first of these twenty-four (24) hour shifts
         will be worked during weekend (Saturday to Sunday) hours.

        Purchaser's agreement to perform the required Clinical Shift Coverage, including holiday
        shifts when applicable, per month is a material element of consideration for the purchase
        of the Shares. The failure of Purchaser to perform his or her monthly Clinical Shift
        Coverage will result in a failure of consideration. Additionally, an event of involuntary
        withdrawal as a Member of the Series shall occur if Purchaser fails for any reason to timely
        and completely perform the monthly Clinical Shift Coverage required under the terms of


                                                   2



                                         EXHIBIT 5
   Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 3 of 13




      this Agreement. Examples of failure of Purchaser to provide such Clinical Shift Coverage
      shall include, but not be limited to, Purchaser being removed from the schedule due to
      disciplinary action, Purchaser's breach of company policies, loss or revocation of
      Purchaser's credentials, or Purchaser's loss of Purchaser's medical license in the state
      where the Emergency Center is located. An event of involuntary withdrawal caused by the
      failure of Purchaser to provide the required Clinical Shift Coverage shall result in the
      mandatory redemption of the Shares and the refund of the Purchase Price to Purchaser.

Section 2. Certificates Representing the Shares

       The Company shall deliver a certificate or certificates representing the Shares to Purchaser
       at Closing, configured in terms of the number of shares per certificate and the total number
       of certificates as may be detennined by Purchaser. Purchaser agrees that the certificates
       shall bear, at least, restrictive legends relating to the following matters:

       (a)     The fact that the Shares have not been registered under applicable securities laws and
               that transfer of the Shares therefore is restricted.

       (b)     The fact that the holders of the Company's Class B Series Shares have limited voting
               rights under the terms of the Series Agreement; and· that the Shares carry no
               preemptive or cumulative voting rights.

       (c)     The fact that the Shares are subject to restrictions on transfer and rights of redemption
               under the terms of the Series Agreement of the Series (the ''Series Agreement").

Section 3. Securities Law Matters

       (i)       THE SHARES SOLD HEREUNDER HAVE NOT BEEN REGISTERED UNDER
                 THE APPLICABLE·SECURITIES LAWS OFANY STATE. AS A RESULT,
                 THE SHARES MAY NOT BE RESOLD UNI:.ESS THEY ARE REGISTERED
                 SUBSEQUENTLY UNDER APPLICABLE STATE SECURITIES LAWS OR
                 UNLESS AN EXEMPTION FROM.SUCH REGISTRATION IS AVAILABLE.
                 NONE OF THE SHARES MAY BE RESOLD, ASSIGNED OR OTHERWISE
                 TRANSFERRED UNLESS THE SHARES HAVE BEEN QUALIFIED UNDER
                 APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION
                 FROM SUCH REGISTRATION EXISTS.

        (ii)     The sale of Shares contemplated hereunder is pursuant to exemptions from
                 registration under the Securities Act of 193 3 including, without limitation, Sections
                 3(b), 4(2) and/or 4(6) thereof and Rule 144.

 Section 4. Representations and Warranties of the Purchaser

        Purchaser hereby represents and warrants to the Company as follows:




                                                    3



                                           EXHIBIT 5
Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 4 of 13




  (a)    Purchaser has not relied on the Company's evaluation of the Shares and Purchaser's
         decision to purchase same on the terms and conditions set forth herein is not based
         on any representation, statement, financial statement or projection or other
         inducement of any nature, written or oral, whatsoever except the statements,
         representations and warranties made herein.

   (b)   Purchaser is a sophisticated investor capable of evaluating the risks of the sale
         contemplated herein, the value of the Shares and the fairness of the purchase price
         set forth herein.

   (c)   Purchaser has been afforded an opportunity to meet with the Manager of the
         Company and ask such questions and review such information contained in the books
         and records of the Company, as Purchaser has deemed relevant in evaluating the risks
         of the sale contemplated herein and the value of the Shares.

   (d)   Purchaser is financially able to risk the loss of the entire purchase price for the Shares,
         and could suffer such loss without suffering undue'financial hardship.

   (e)   Purchaser has purchased the Shares with a view toward investment and for
         Purchaser's own account, and not with the purpose or intent of effecting a wider
         distribution of the Shares.

   (f)   Purchaser represents to the Company that Purchaser has reviewed the Operating
         Agreement of the Company (the "Operating Agreement") and the Series Agreement,
         and has had adequate opportunity to review the Operating Agreement and the Series
         Agreement with counsel and such other advisors as Purchaser has deemed
         appropriate; Purchaser understands and agrees to the terms of the Operating
         Agreement and the Series Agreement and has unequivocally agreed to become bound
         thereto by execution of an Acknowledgment in form satisfactory to Purchaser and the
         Company.

   (g)    Except as disclosed on the Purchaser's Disclosure Schedule attached hereto as
          Exhibit A, Purchaser represents to the Company that Purchaser does not participate
          as an owner or manager in any company or practice group that provides emergency
          medicine services at an Excluded Location (as defined below). For purposes of this
          Agreement, the term "Excluded Location" means any facility that is (y) licensed by
          the applicable Department of Health as a freestanding emergency medical facility and
          (z) is located within twenty-five (25) miles in any direction of any freestanding
          emergency medical facility operated or managed by the Series or any affiliate of the
          Manager of the Company as of the Effective Date hereof.




                                               4



                                     EXHIBIT 5
   Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 5 of 13




Section 5. The Class B Series Membership Interests

      Under the tenns of the Company's Series Agreement, the Shares will be subject to ce1iain
      terms and conditions that may affect the value and/or transferability of the Shares,
      including without limitation the following:

       (a)    The Shares will cany restricted voting rights as the Class B Shares are authorized to
              cast votes only on Major Decisions (as defined in the Series Agreement);

       (b)    Holders of Class B Shares of the Company are precluded from management of the
              Company;

       (c)    The Shares will be subject to mandatory redemption upon the Purchaser's withdrawal
              as a Member of the Company;

       (d)    The Shares will be subject to mandatory redemption if any of Purchaser's
              representations and warranties made hereiri prove to be inconect, and the redemption
                                                                 in
              price will be equal.to the Purchase Price set forth Section I of this Agreement;

       (e)    The Purchaser will be deemed to have withdrawn, and the Shares will be subject to
              mandatory redemption, upon the Purchaser's death, retirement, disability or the loss
              of Purchaser's 1icense to practice medicine in the state in which the Emergency
              Center is located;

       (f)    The Shares will be subject to mandatory restrictions on transfer;

       (g)    Purchaser, as a Member of the Company, will he subject to certain restrictive
              covenants incfoding ·covenants not to compete against the. Company as set forth in
              the Series Agreement;

        (h)    Purchaser shall be subject to a ninety (90) day probationary period, commencing on
               the date of Purchaser's initial Clinical Shift Coverage at the Emergency Center and
               ending ninety (90) days thereafter (the "Initial Term"). During the Initial Tenn, this
               Agreement may be canceled by the Company if the Company determines, at its sole
               discretion, that Purchaser has (i) failed to adhere to the written Medical Staff Bylaws,
               Code of Conduct or clinical policies and procedures of the Company or one of its
               affiliates; (ii) failed to meet the Clinical Shift Coverage obligations imposed under
               this Agreement and/or the Purchaser's Physician Independent Contractor Agreement
               with NPG for any reason including, without limitation, due to Purchaser being
               removed from the schedule for disciplinary or patient care reasons; or (iii) engaged
                in any conduct that would constitute "Cause" for tennination (as defined in Section
                7 of the Physician Independent Contractor Agreement). Purchaser's credentials to
               practice at the Emergency Center or at another approved stand-alone emergency
                center managed by Neighbors Health, LLC will be conditioned upon the successful
                completion of the Initial Term. It will be an event of mandatory withdrawal from the
                Series if Purchaser does not satisfactorily complete the Initial Term, and the Shares


                                                    5



                                          EXHIBIT 5
   Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 6 of 13




             shall be subject to mandatory redemption at Purchaser's original Purchase Price as
             defined in Section 1 above. The Executive Medical Director of NPG shall have the
             sole authority in determining whether Purchaser has successfully completed and
             passed his or her ninety (90) day probationary period.

Section 6. Miscellaneous

      (a)    The Parties hereto agree that this Agreement may not be altered or amended except
             by a written instrument signed by the Company and Purchaser.
      (b)    THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT
             SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
             TEXAS.

       (c)   Venue over any dispute relating to or arising under the terms of this Agreement shall
             lie exclusively in the state district courts of Han-is County, Texas.

       (d)   This Agreement, the Operating Agreement and the Series Agreement supersede all
             prior statements and communications of the Parties with regard to the subject matter
             hereof. There are no verbal understandings or agreements of any nature whatsoever
             between the Company and Purchaser relating to any matter, including the purchase
             and sale of the Shares.

       (e)   Notices: alt notices required under the terms of this Agreement may be given
             electronically, by facsimile or email, by personal delivery or by First Class United
             States Mail to the Parties at their addresses set forth on the signature page below, or
             such other address as shall be provided by a Party in writing from time to time.
             Notices shall he effective upon actual receipt by the Party to whom notice is given.

                                   [Signature Page to Follow]




                                                 6



                                        EXHIBIT 5
  Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 7 of 13




"THE COMPANY:" NHS EMERGENCY CENTERS, LLC




Approved by the Company on the_/_ day of   ~I y   ,2017.
"PURCHASER:" KENNETH DIREKLY, MD




(Signature)




                                      7



                               EXHIBIT 5
      Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 8 of 13




                      SERIES INTEREST PURCHASE AGREEMENT

This Series Interest Purchase Agreement (this ''Agreement") is entered into to be effective on the
day and date set forth opposite the signature lines below, between NHS EMERGENCY
CENTERS, LLC, a Texas series limited liability company (hereinafter referred to as "NHS" or
the "Company"), and Kenneth M. Direkly, MD ("Purchaser").

                                          RECITALS:

       WHEREAS, NHS and its affiliates operate multiple free standing emergency centers in
various locations throughout Texas and elsewhere;

      WHEREAS, NHS and its affiliates intend to open a free standing emergency center to be
known as NEC Porter Emergency Center, LP (the "Emergency Center");

       WHEREAS, the Company, as a Texas "series" limited liability company, is legally
authorized to issue multiple classes and "series" of limited liability company ownership interests;

        WHEREAS, in connection with the Emergency Center, the Company has determined to
offer a series of limited liability company ownership interests known as the Series 124 - Porter
Membership Interests (the "Series");

        WHEREAS, the profits and losses of the Emergency Center are reserved for the owners of
the Series;

       WHEREAS, the Company is authorized to issue up to 3,000 Class B Series Shares,
representing in the aggregate 30% of the ownership of the Series;

       WHEREAS, Purchaser desires to purchase a number of the Class B Series Shares on the
terms set forth in Section 1 of this Agreement;

        WHEREAS, Purchaser acknowledges and agrees that the consideration for the Purchase of
the Class B Series Shares includes a commitment by Purchaser to work one 24 hour clinical shift
as a physician at the Emergency Center for each 100 Class B Series Shares purchased, on the terms
set forth in Section 1 below (the "Clinical Shift Coverage");

        WHEREAS, Purchaser is a medical doctor, licensed to practice in the state in which the
Emergency Center is located, and duly qualified to provide services as an independent contractor
to the Emergency Center;

        NOW, THEREFORE, in consideration of the parties' undertakings herein and the
consideration recited hereafter, the receipt and sufficiency of which are duly acknowledged by the
parties, the Company and Purchaser agree as follows:



                                                1

                                        EXHIBIT 5
       Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 9 of 13




Section 1. Sale of Shares

        The Company hereby sells, transfers, conveys and sets over to Purchaser one hundred (100)
        shares of the Company's Class B Series Shares (referred to as the "Shares"). Purchaser
        shall make payment to the Company in complete satisfaction of the purchase price of
        twenty-five thousand dollars ($25,000) (the "Purchase Price"), delivered to the Company
        on or before the date of this Agreement.

        As additional consideration, the Purchaser agrees to provide the Clinical Shift Coverage as
        an emergency room physician at the Emergency Center or at another approved stand-alone
        emergency center managed by Neighbors Health System, LLC. These services will be
        provided by Purchaser as an independent contractor of Neighbors Physician Group, LLC
        (''NPG"). Compensation to Purchaser for these shifts will be paid by NPG at prevailing
        market rates. Purchaser agrees that the first of these 24 hour shifts will be worked during
        weekend (Saturday to Sunday) hours.

        The Company hereby acknowledges the receipt and sufficiency of the Purchase Price for
        the Shares.

Section 2. Certificates Representing the Shares

        The Company shall deliver a certificate or certificates representing the Shares to Purchaser
        at Closing, configured in terms of the number of shares per certificate and the total number
        of certificates as may be determined by Purchaser. Purchaser agrees that the certificates
        shall bear, at least, restrictive legends relating to the following matters:

        (a)   The fact that the Shares have not been registered under applicable securities laws and
              that transfer of the Shares therefore is restricted.

        (b)   The fact that the holders of the Company's Class B Series Shares have limited voting
              rights under the terms of the Series Agreement, and that the Shares carry no
              preemptive or cumulative voting rights.

        (c)   The fact that the Shares are subject to restrictions on transfer and rights of redemption
              under the terms of the Series Agreement of the Series (the "Series Agreement").

Section 3. Securities Law Matters

 (i)    THE SHARES SOLD HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
        APPLICABLE SECURITIES LAWS OF ANY STATE. AS A RESULT, THE SHARES
        MAY NOT BE RESOLD UNLESS THEY ARE REGISTERED SUBSEQUENTLY
        UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION
        FROM SUCH REGISTRATION IS AVAILABLE. NONE OF THE SHARES MAY BE
        RESOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS THE SHARES
        HAVE BEEN QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS OR
        UNLESS AN EXEMPTION FROM SUCH REGISTRATION EXISTS.


                                                  2

                                          EXHIBIT 5
        Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 10 of 13




 (ii)    The sale of Shares contemplated hereunder is pursuant to exemptions from registration
         under the Securities Act of 1933 including, without limitation, Sections 3(b), 4(2) and/or
         4(6) thereof and Rule 144.

Section 4. Representations and Warranties of the Purchaser

         Purchaser hereby represents and warrants to the Company as follows:

         (a)   Purchaser has not relied on the Company's evaluation of the Shares and Purchaser's
               decision to purchase same on the terms and conditions set forth herein is not based
               on any representation, statement, financial statement or projection or other
               inducement of any nature, written or oral, whatsoever except the statements,
               representations and warranties made herein.

         (b)   Purchaser is a sophisticated investor capable of evaluating the risks of the sale
               contemplated herein, the value of the Shares and the fairness of the purchase price
               set forth herein.

         (c)   Purchaser has been afforded an opportunity to meet with the Manager of the
               Company and ask such questions and review such information contained in the books
               and records of the Company, as Purchaser has deemed relevant in evaluating the risks
               of the sale contemplated herein and the value of the Shares.

         (d)   Purchaser is financially able to risk the loss of the entire purchase price for the Shares,
               and could suffer such loss without suffering undue financial hardship.

         (e)   Purchaser has purchased the Shares with a view toward investment and for
               Purchaser's own account, and not with the purpose or intent of effecting a wider
               distribution of the Shares.

         (f)   Purchaser represents to the Company that Purchaser has reviewed the Operating
               Agreement of the Company (the "Operating Agreement") and the Series Agreement,
               and has had adequate opportunity to review the Operating Agreement and the Series
               Agreement with counsel and such other advisors as Purchaser has deemed
               appropriate; Purchaser understands and agrees to the terms of the Operating
               Agreement and the Series Agreement and has unequivocally agreed to become bound
               thereto by execution of an Acknowledgment in form satisfactory to Purchaser and the
               Company.

Section 5. The Class B Series Membership Interests

         Under the terms of the Company's Series Agreement, the Shares will be subject to certain
         terms and conditions that may affect the value and/or transferability of the Shares,
         including without limitation the following:



                                                    3

                                            EXHIBIT 5
     Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 11 of 13




      (a)   The Shares will carry restricted voting rights as the Class B Shares are authorized to
            cast votes only on Major Decisions (as defined in the Series Agreement);

      (b)   Holders of Class B Shares of the Company are precluded from management of the
            Company;

      (c)   The Shares will be subject to mandatory redemption upon the Purchaser's withdrawal
            as a Member of the Company;

      (d)   The Shares will be subject to mandatory redemption if any of Purchaser's
            representations and warranties made herein prove to be incorrect, and the redemption
            price will be equal to the Purchase Price set forth in Section 1 of this Agreement;

      (e)   The Purchaser will be deemed to have withdrawn, and the Shares will be subject to
            mandatory redemption, upon the Purchaser's death, retirement, disability or the loss
            of Purchaser's license to practice medicine in the state in which the Emergency
            Center is located;

      (f)   The Shares will be subject to mandatory restrictions on transfer;

      (g)   Purchaser, as a Member of the Company, will be subject to certain restrictive
            covenants including covenants not to compete against the Company as set forth in
            the Series Agreement.

6.    Miscellaneous

      (a)   The parties hereto agree that this Agreement may not be altered or amended except
            by a written instrument signed by the Company and Purchaser.

      (b)   THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT
            SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
            TEXAS.

      (c)   Venue over any dispute relating to or arising under the terms of this Agreement shall
            lie exclusively in the state district courts of Harris County, Texas.

      (d)   This Agreement, the Operating Agreement and the Series Agreement supersede all
            prior statements and communications of the parties with regard to the subject matter
            hereof. There are no verbal understandings or agreements of any nature whatsoever
            between the Company and Purchaser relating to any matter, including the purchase
            and sale of the Shares.

      (e)   Notices: all notices required under the terms of this Agreement may be given
            electronically, by facsimile or email, by personal delivery or by First Class United
            States Mail to the parties at their addresses set forth on the signature page below, or
            such other address as shall be provided by a party in writing from time to time.


                                                4

                                       EXHIBIT 5
Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 12 of 13




      Notices shall be effective upon actual receipt by the party to whom notice is given.

                            [Signature Page to Follow]




                                         5

                                 EXHIBIT 5
    Case 20-03016 Document 79-6 Filed in TXSB on 09/30/20 Page 13 of 13




SIGNED this   t




"PURCHASER:" KENNETH M. DIREKLY, MD




                                     6

                               EXHIBIT 5
